—Appeal from a judgment of Orleans County Court (Punch, J.), entered February 9, 2001, convicting defendant upon his plea of guilty of attempted promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted promoting prison contraband in the first degree (Penal Law §§ 110.00, 205.25 [2]). The record establishes that defendant’s waiver of the right to appeal was knowing, intelligent and voluntary (see *998People v Callahan, 80 NY2d 273, 280). In any event, we conclude that defendant’s contention on appeal lacks merit. Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Burns, JJ.